Title: To George Washington from William Thornton, 25 October 1798
From: Thornton, William
To: Washington, George



Dear Sir
City of Washington Octr 25th 1798.

Some Days before the Board had the honor of your last Communication I had applied to Mr Blagdin to make out all the various Estimates expressed in your Favour to me of the 18th Instt, and I meant to obtain a Specimen of the different mouldings; thinking your People could work better by them, than by Drawings. What I requested was only in proviso; for I thought it might finally be a matter of hesitation, whether it would be better to submit to a higher charge than your People would render necessary, or encounter the Difficulties arising from the procuring of Timber & Scantling, sending it up as required &c: for although it would have been a pleasure to me to have endeavoured as much as laid in my power to relieve you from a portion of the Trouble, yet you would still have had some cares that might be inconvenient; and, upon the whole, as your People will not remain unusefully employed, it will perhaps give you greater Satisfaction in the end, to form a Contract in the mode you have proposed. Mr White and I have formed a Contract, with which Mr Blagdin will wait on you.
Mr T: Peter shewed me an Estimate of General Lee’s Property in this City. It is extravagant if he possesses the Lots; but I believe he is not the Proprietor, for I think he sold some of them to Presley Thornton, who re-sold them to John Tayloe of Mount Airy. I cannot ascertain the Fact till I see some of the Parties, and I have

not yet had an opportunity; but it would be a matter of little Consequence, as you could not think of allowing such a price.
There may, in the price of your Houses, be a little reduction made in the end Walls; for, as the Board allowed me the Lot adjoining yours (it being awarded to me by Messrs Young & Law for the Premium which I had not demanded from motives of Delicacy, but which I was entitled to for my plans of the Capitol) and I am willing to prepare for a House or Houses on a similar plan, the Chimnies may be run up at the same time, & I will allow you half the Price of that Wall, besides entitling you to build on the Line of Separation, which will give you seven Inches more space in your House; and, with your permission, I will write a few Lines to Amariah Frost, a Magistrate in New England, who purchased on the other side of you, and make the same proposal to him, by which you will gain seven Inches more on the other side, and save half the Expense of the wall, provided he agree to the plan, of which I will send him a Copy. It is not customary to demand the moiety ’till the Parties build, which might be a consideration if the immediate additional Expenditure were great, but it is very inconsiderable, and more than repaid by the increase of space, if reimbursement were never demandable; but we shall be bound to repay it, and I hope sooner than present appearances warrant. Indeed if I had not suffered by some late heavy losses; not in Speculations, but matters of Confidence, to the amount of between four & five thousand Dollars, I should have been enabled to carry up a House now—I hope, however, to assist in making a respectable Row of Houses.
I do not recollect to have heard you mention a Well; nor has Mr Blagdin spoken of one, although it would save him much trouble and expense, and perhaps may be necessary. This however you will consider: in the mean time I shall not notice it to him.
I think five feet areas very narrow: They are damp, and keep the Kitchens so, by excluding the Sun and air; tending thereby to render them unwholesome: Six, seven, or eight Feet, would be better I think; but the Regulations do not at present allow of such extent. In the grand Houses in London they are very wide. Mr Law says as wide as twelve feet. I have seen them, and think he has mistaken; but eight, or perhaps seven would do; so that allowing a Foot for the Copeing, the Pavement would be twelve feet in the Clear. Houses that have the Kitchens behind do not require such wide

front areas—but as your Houses will be inaccessible behind, & large Casks must be gotten into the Cellars it will be worthy of consideration. I am dear Sir with the greatest respect your affectionate Friend &c.

William Thornton

